DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.

Response to Arguments
Applicant's arguments filed 03/31/2021 have been fully considered but they are not persuasive. 
With respect to the remarks on pages 5-7, Applicant argues that the prior art does not provide a motivation to determine the optimum thickness of the ink-receptive layer through routine experimentation.  In order to be considered obvious, a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might characterized as routine experimentation.  Neither Keese, Czeranka, nor the Office in its rejection, demonstrate that the thickness of the ink-receptive layer would be a result effective variable.  Therefore, it would not be obvious to one of skill in the art to arrive at the claimed limitation through routine experimentation.  
and recognized that “each of the layers can be applied in different thicknesses on different sides” ([0026]) as the result-effective variable.  The changes to the thickness of the layers contribute to changing “desirable properties, including breaking strength and crease and tear strength resistance, as well as conformability, which enhance the useful life of the material” ([0054], see also [0046-0053] for additional descriptions on changing the thickness).  Thus, by finding the optimum range of thickness would be obvious to one of ordinary skill in the art depending on the user’s preference for certain functionalities or properties.  Because Keese acknowledged the thickness is a result-effective variable, it would be obvious for one of ordinary skill in the art to make adjustment to the thicknesses as necessary.  Therefore, one of ordinary skill in the art would arrive at the claimed invention based on the teachings of Keese and Czeranka.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 9-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Keese et al. (US Publication 2010/0159223; hereinafter Keese) in view of Czeranka et al. (US Publication 2006/0185541; hereinafter Czeranka).
With regards to claim 1, Keese teaches a membrane (FIG. 4) comprising: 
(402 and 404; [0018]; FIG. 4; it is noted that the term “fibrous reinforcement” are merely adjective for the layer, layers 402 (“woven or nonwoven fibrous”, [0018, 0023]) and 404 providing further reinforcement to 402); 
an intermediate layer (406) overlying the fibrous reinforcement layer (FIG. 4), the intermediate layer comprising a blend including a first fluoropolymer and a silicone ([0023-0024]); 
an ink-receptive layer (408; it is noted that since layer 408 of Keese comprises the exact same material as the instant application, the layer 408 of Keese would be capable of being ink-receptive) overlying the intermediate layer (FIG. 4), the ink-receptive layer comprising a second fluoropolymer ([0024]); 
wherein the first fluoropolymer and the second fluoropolymer each have a melting temperature of no greater than 200°C ([0013, 0022], since the fluoropolymer is the exact same fluoropolymer as disclosed in [0016] of the instant application, the fluoropolymer of Keese would also inherit the melting temperature as claimed); and
wherein the intermediate layer (406) is in contact with the fibrous reinforcement layer (402 and 404).
However, Keese is silent regarding wherein the ink-receptive layer has thickness of at least 0.05 mm and no greater than about 1 mm.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent");  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  In this ([0026]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to discover the optimum thickness of the ink-receptive layer (and other layers) as taught by Keese with reasonable expectation of performing as originally intended.
Furthermore, Keese is silent regarding the ink-receptive layer comprising a second fluoropolymer; wherein the ink-receptive layer comprises a tetrafluoroethylene-co-hexafluoropropylene-co-vinylidene fluoride terpolymer (“THV”).
Czeranka teaches an ink-receptive layer (8) comprising a second fluoropolymer; wherein the ink-receptive layer comprises a tetrafluoroethylene-co-hexafluoropropylene-co-vinylidene fluoride terpolymer (“THV”) ([0028, 0069]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the ink-receptive layer of Keese with another ink-receptive layer as taught by Czeranka to maintain optimum printing results even in the event of changing process conditions ([0008]; Czeranka).
With regards to claim 3, Keese, as modified by Czeranka, teaches the membrane of claim 1, wherein the membrane further comprises a printed layer overlying the ink-receptive layer (8) ([0016], the blanket as combined is usable with inks that can be placed over the ink-receptive layer; Czeranka; it is additionally noted that the printed layer is usable with the ink-receptive layer and not considered as a part of the membrane, thus, recitations of the printed layer does not further distinguish the membrane from those of prior art).
With regards to claim 4, Keese, as modified by Czeranka, teaches the membrane of claim 3, wherein the printed layer comprises an ink ([0016], the blanket as combined is usable with inks that can be placed over the ink-receptive layer; Czeranka), and wherein the printed layer has an ink adhesion of no greater than 16% of ink removed, as measured using the Tape Peel Test according to ASTM D3359 (it is noted that since the layer 8 (Czeranka) of Keese, as modified by Czeranka, comprises a fluoropolymer that is the exact same fluoropolymer (THV, [0069], Czeranka) as disclosed in [0016] of the instant application, the layer 306 is presumed to inherit similar property as claimed).
With regards to claim 5, Keese, as modified by Czeranka, teaches the membrane of claim 3, wherein the ink has a degradation temperature of at most 270°C (it is noted that the printed layer and the ink of the printed layer is usable with the ink-receptive layer and not considered as a part of the membrane, thus, recitations of the printed layer and the ink do not further distinguish the membrane from those of prior art).
With regards to claim 6, Keese, as modified by Czeranka, teaches (citations to Keese unless specified otherwise) the membrane of claim 2, wherein the fluoropolymer of the intermediate layer and the fluoropolymer of the ink-receptive layer each have a melting temperature of no greater than 195°C ([0013] of Keese and [[0069] of Czeranka, since the fluoropolymer is the exact same fluoropolymer as disclosed in [0016] of the instant application, the fluoropolymer of Keese would also inherit the melting temperature as claimed),.
With regards to claim 9, Keese, as modified by Czeranka, teaches (citations to Keese unless specified otherwise) the membrane of claim 2, wherein the intermediate layer includes a fluoropolymer and the fluoropolymer includes a tetrafluoroethylene-co-hexafluoropropylene-co-vinylidene fluoride terpolymer ("THV"); a terpolymer of ethylene, tetrafluoroethylene, and hexafluoropropylene ("EFEP"); a polyvinylidene difluoride ("PVDF") ([0013]); or any combination thereof. 
With regards to claim 10, Keese, as modified by Czeranka, teaches (citations to Keese unless specified otherwise) the membrane of claim 9, wherein the intermediate layer includes a polytetrafluoroethylene ("PTFE") ([0013]); a perfluoroalkylvinyl ether ("PFA") ([0013]), a polyhexafluoropropylene ("HFP") ([0013]); a fluorinated ethylene-propylene copolymer ("FEP") ([0013]); an ethylene tetrafluoroethylene copolymer ("ETFE") ([0013]); a ([0013]); a perfluoropropylene-vinyl-ether ("PPVE") ([0013]); or a copolymer of PTFE and PPVE ("TFM"). 
With regards to claim 11, Keese, as modified by Czeranka, teaches the membrane of claim 1, wherein the membrane has a coating adhesion of at least 10 pounds per linear inch, as measured according to the standard T-Peel test of ASTM D751-06, using THV film as glue line (it is noted that since the material of the combination of Keese, as modified by Czeranka, is the same material as the instant application, the membrane of Keese, as modified by Czeranka would have the same property as claimed).
However, Keese, as modified by Czeranka, is silent regarding the THV film is a 3 mil THV film.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, because there is no criticality in having a specific thickness of the THV layer (8) of Czeranka, specifying the thickness of such layer would not change the functionality of such layer nor distinguish the claimed invention from those of Czeranka.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to discover the optimum thickness of layer of the THV film of Keese, as modified by Czeranka, to optimize the adhesion of the ink-receptive surface to its adjacent polymer layer.
With regards to claim 12, Keese, as modified by Czeranka, teaches (citations to Keese unless specified otherwise) the membrane of claim 2, wherein the membrane has an air permeability of at least 8 cubic feet per minute per square foot (it is noted that since the claim does not require any further structural modification, the membrane of Keese would be capable of having the claimed properties given Keese meets all of the structural requirement such as the inclusion of the required layers and the usage of the same material(s) as claimed such as fluoropolymer and/or silicone).
With regards to claim 13, Keese, as modified by Czeranka, teaches (citations to Keese unless specified otherwise) the membrane of claim 2, wherein the membrane has an air permeability of at most 35 cubic feet per minute per square foot (it is noted that since the claim does not require any further structural modification, the membrane of Keese would be capable of having the claimed properties given Keese meets all of the structural requirement such as the inclusion of the required layers and the usage of the same material(s) as claimed such as fluoropolymer and/or silicone).
With regards to claim 14, Keese, as modified by Czeranka, teaches (citations to Keese unless specified otherwise) the membrane of claim 2, wherein the membrane has a Noise Reduction Coefficient (NRC) of at least 0.5, as measured according to ASTM C423-09a (it is noted that since the claim does not require any further structural modification, the membrane of Keese would be capable of having the claimed properties given Keese meets all of the structural requirement such as the inclusion of the required layers and the usage of the same material(s) as claimed such as fluoropolymer and/or silicone).
With regards to claim 15, Keese, as modified by Czeranka, teaches (citations to Keese unless specified otherwise) the membrane of claim 2, wherein the membrane has a Class A fire rating, as measured according to ASTM E84-16 (it is noted that since the claim does not require any further structural modification, the membrane of Keese would be capable of having the claimed properties given Keese meets all of the structural requirement such as the inclusion of the required layers and the usage of the same material(s) as claimed such as fluoropolymer and/or silicone).
With regards to claim 16, Keese, as modified by Czeranka, teaches (citations to Keese unless specified otherwise) the membrane of claim 2, wherein the membrane includes an architectural membrane ([0057], “roof seals”). 
With regards to claim 17, Keese, as modified by Czeranka, teaches (citations to Keese unless specified otherwise) the membrane of claim 16, wherein the architectural membrane includes an interior ceiling structure, an acoustic wall panel, or a vertical partition ([0057], “roof seals”). 
With regards to claim 21, Keese, as modified by Czeranka, teaches (citations to Keese unless specified otherwise) the membrane of claim 1, wherein the ink-receptive layer has a melting temperature in a range of 80 to 200°C ([0013, 0024], since the fluoropolymer is the exact same fluoropolymer as disclosed in [0016] of the instant application, the fluoropolymer of Keese would also inherit the melting temperature as claimed).
With regards to claim 22, Keese, as modified by Czeranka, teaches (citations to Keese unless specified otherwise) the membrane of claim 21, wherein the ink-receptive layer has a melting temperature in a range of 100 to 180°C ([0013, 0024], since the fluoropolymer is the exact same fluoropolymer as disclosed in [0016] of the instant application, the fluoropolymer of Keese would also inherit the melting temperature as claimed).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L. NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853